DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/348,216 and is in response to Applicant Arguments/Remarks filed 09/09/2021.
Claims 1-6 and 8-11 are previously pending, of those claims, claims 1 and 8-9 have been amended, claims 3-4 have been canceled, and new claim 12 has been added.  Claims 1-2, 5-6, and 8-12 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOU (US 2015/0200398 A1) in view of KOSE (US 2013/0236783 A1).
With respect to claims 1, 3, 9, and 11.  YEOU teaches a binder composition for a secondary battery (paragraph 0010) and a cathode including the binder composition (paragraph 0011).  The binder composition includes a first fluoropolymer binder containing a polar functional group, and a second fluoropolymer binder that does not contain a polar functional group, and a non-fluoropolymer binder (paragraph 0013).  The first fluoropolymer binder containing the polar functional group provides excellent binding force to the electrode plate, and the second fluoropolymer binder that does not contain a polar functional group that sustains the structure of an electrode during operation of a battery (paragraph 0020).  When a polar functional group containing vinylidene fluoride binder is used as the first fluoropolymer binder, the polar functional group containing vinylidene fluoride binder may be a copolymer of the polar functional group and a vinylidene fluoride monomer (paragraph 0033).  The second fluoropolymer binder may be a copolymer of a vinylidene fluoride monomer and a fluorine containing monomer selected from the group including chlorotrifluoroethylene (paragraph 0037).  For example the vinylidene binder may be a vinylidene fluoride-chlorotrifluoroethylene copolymer (paragraph 0037).  As the cathode active material, one selected from lithium cobalt oxide, lithium nickel cobalt manganese oxide, a lithium nickel cobalt aluminum oxide, a lithium iron phosphate oxide, and a lithium manganese oxide may be used 
The choices for the first fluoropolymer binder being a copolymer of vinylidnee fluoride and a polar group containing compound, and the second fluoropolymer binder being a copolymer of vinylidene fluoride-chlorotrifluoroethylene copolymer (paragraphs 0033 and 0037) is a selection from a finite list of possible elements and therefore would have been obvious at the time the invention was filed.  See MPEP 2143(I)E.  
YEOU does not teach the pH of the active material is not less than 10.5 or that the lithium metal oxide is a binary oxide represented by Formula (2) or a ternary lithium metal oxide represented by Formula (3).
KOSE teaches a cathode active material that has a pH of a supernatant of at least 10, more preferably between 10-13 (paragraph 0026) with specific examples being 12.2 (paragraph 0103) and 12.6 (paragraph 0114).  Such a pH is preferably from a viewpoint of the storage stability of the electrode material mixture, or the stability of the current collector to be coated (paragraph 0026).  Such highly basic compounds then may include lithium nickel composite oxides represented by formula 1 or 2 (paragraph 0026).    Particularly preferred examples thereof include LiNi0.7Co0.3O2, LiNi0.5Co0.5O2 or LiNi0.5Co0.2Mn0.3O2 (paragraphs 0029 and 0114).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the active material of YEOU with the highly basic active material of KOSE, as KOSE teaches the benefits to such highly basic active material are improved storage stability and stability of the active material coated on the current collector (KOSE paragraphs 0026).  
With respect to claim 2.  YEOU teaches for the first fluoropolymer binder, the amount of the polar functional groups may be 10 mole % or less, or between 0-7 mol% (paragraph 0030).  The second fluoropolymer binder may include the vinlyidene fluoride prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.  See MPEP 2144.05(I).  
With respect to claim 5.  YEOU teaches the polar group may be a carboxylic acid group (paragraph 0023).  In one example the first fluorine containing binder solution is a modified PVDF containing a carboxylic group (paragraph 0114).  
With respect to claim 6.  The monomers having a carboxylic acid groups may include acrylic acid (paragraph 0025).  
With respect to claim 12.  YEOU teaches the amount of the first binder is in the range of 3-27 weight% based on the amount of the binder composition (paragraph 0035).  The amount of the second fluoropolymer binder is in the range of 45-82 weight % based on the binder composition (paragraph 0039).  The amount of the non-fluorinated polymer is in the range of 5-30 weight % (paragraph 0054).  In one specific example the binder composition has a ratio of the first fluoropolymer binder, the second fluoropolymer binder and non-fluoroinated polymer binder being in the range of 10:80:10 (paragraph 0101).  In another example it is 15:70:15 (paragraph 0108).  In another example it is 25:60:15 (paragraph 0109) and finally in Example 6 is 25:50:25 (paragraph 0111).  Therefore the amount in Example 6 is taken to be close to the lower limit of 35:65.  Therefore the amounts of YEOU for the first and second fluorinated polymers are taken to have an overlapping range with that of the present invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.  See MPEP 2144.05(I).  Specifically the examiner notes that the upper amount of the first fluorinated polymer may be 27 weight %, while the lower limit for the second fluoropolymer is 45 weight % which is a ratio of about 37.5:62.5

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOU (US 2015/0200398 A1) in view of KOSE (US 2013/0236783 A1) and WARIISHI (US 2003/0198870 A1).
The rejection and discussion in view of YEOU and KOSE from above is repeated here.  YEOU teaches the mixture is stirred using a centrifugal mixture (paragraph 0102 and 0104).  
YEOU therefore teaches using a centrifugal mixer, but does not explicitly teach kneading of the electrode mixture.
WARIISHI teaches a method of preparing a cathode sheet, by mixing a cathode active material, a binder, and a solvent, and then the resultant mixture is kneaded to obtain a slurry used for the composition for cathodes (paragraph 0224).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the mixing method of YEOU with the kneading of WARIISHI, as this is a simple substitution of one known prior art method for another in order to achieve predictable results, as both YEOU and WARIISHI teaches similar methods of forming a cathode active material layer, and therefore the use of the kneading would have been obvious at the time the invention was filed.  
Claim 10 is dependent upon claim 9 which is rejected above under 35 U.S.C. 103 in view of YEOU and KOSE.  YEOU teaches the method of forming the electrode structure includes having the active material slurry is coated on an aluminum foil, then dried and pressed to make the cathode plate (paragraph 0105).  The electrode slurry includes at least a solvent, such as NMP (paragraph 0103).  However, YEOU does not explicitly teach heat treating the coating film.  
The discussion of WARIISHI from above is repeated here.  WARIISHI then further teaches preparation of the cathode sheet, the slurry is coated on a metal foil, heat treatment is then performed on the entire surface of the sheet (paragraph 0226).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the heat treatment step of WARIISHI for that of YEOU, as this is a combination of prior art elements in order to achieve predictable results.  

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant Arguments/Remarks, filed 09/09/2021, with respect to the 35 U.S.C. 112 rejection of the claims have been fully 

Applicant’s arguments, see pages 7-11 of Applicant Arguments/Remarks, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1-6, 9 and 11 under 35 U.S.C. 103 in view of YEOU have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YEOU and KOSE.
On page 10 of Applicant Arguments/Remarks Applicant argues that YEOU in the examples use a blend of LCO and NCM, which do not correspond the claimed formulas 2 and 3.  Further Applicant argues that YEOU teaches so many kinds of active material there would be no motivation for one of skill in the art to select the claimed lithium metal oxide of formula 2 or 3 from these long lists of active materials.  In addition the Examiner notes that YEOU does not teach the pH of the active material.  These arguments are persuasive, however, new grounds of rejection are made further in view of KOSE.
KOSE teaches a specific example of an active material of LiNi0.5Co0.2Mn0.3O2
On pages 9-10 of Applicant Arguments/Remarks Applicant argues that YEOU teaches the second fluoropolymer used in the examples are homopolymers, and do not include any binders using VDF/CTFE.  Applicant argues that YEOU then merely lists CTFE in a long list without any suggestion to choose CTFE from the long list, and therefore does not provide motivation for a person still in the art to choose it.  However, this argument is not persuasive. 
YEOU teaches that the second fluoropolymer binder may be a homopolymer of a vinylidene fluoride monomer or a copolymer of a vinylidene fluoride monomer and at least one fluorine containing monomer (paragraph 0037).  The choice of the fluorine containing monomer of chlorotrifluoroethylene then is selected from a list of 5 different monomers (paragraph 0037).  Additionally YEOU then recites “For example, the vinylidene binder may be a vinylidene fluoride homopolymer, a vinylidene fluoride-hexafluoropropylene copolymer, or a vinylidene fluoride-chlorotrifluoroethylene copolymer” (paragraph 0037).  Therefore the choice of the vinylidene fluoride-chlorotrifluoroethylene copolymer is a choice from a list of three different binders.  Therefore Applicant’s argument that YEOU teaches a long list is not persuasive, as there is particular preference on these three polymers, and a choice from a list of three possible polymers is not considered to be a long list.  Further the fact that the vinylidene fluoride-chlorotrifluoroethylene copolymer is specifically pointed out as being a preferable example for the second fluoropolymer binder, and therefore would provide motivation to select it from this very small choice of polymers for the second fluoropolymer binder.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722